                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD C. HENNESSEY, JR.,                      )
               Plaintiff,                      )
                                               )
         vs                                   )       Civil Action No. 18-977
                                              )
DOLLAR BANK, FSB,                             )
               Defendant.                     )

                        MEMORANDUM OPINION AND ORDER

         Currently pending before the Court is Defendant's motion for summary judgment. For

the reasons that follow, its motion for summary judgment will be granted.

    I.   Relevant Procedural History

         On or about April 11, 2017, Plaintiff Donald C. Hennessey, Jr. ("Plaintiff') filed a charge

of racial and age discrimination with the Equal Employment Opportunity Commission

("EEOC"). (Compl. ~ 2(a).) The EEOC issued a Notice of Right to Sue on April 25, 2018.

(Compl.   ~   2(b).)

         Plaintiff commenced this action against Defendant Dollar Bank, FSB ("Dollar") on July

24, 2018. In his Complaint, he alleges claims of racial discrimination under 42 U.S.C. § 1981

(Count I) and Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (Title

VII) (Count III) , as well as a claim of age discrimination under the Age Discrimination in

Employment Act, 29 U.S.C. §§ 621-34 (ADEA) (Count II). 1

         Discovery closed on February 19, 2019. Thereafter, on March 19, 2019, Dollar moved

for summary judgment (ECF No. 19).           This motion has been fully briefed and is ripe for

resolution.



1
  In response to Dollar's motion for summary judgment, Plaintiff advised that he is no longer
proceeding with the ADEA claim. (ECF No. 25 at 3 n.1.)
    II.   Factual Background

          A. Plaintiffs Employment with Dollar

          Plaintiff, a Caucasian male, was employed by Dollar from June 2000 until he was

terminated in January 2018. (Compl.     ,r   3; Plaintiff Dep. 21:3-9. 2) After working as a Senior

Teleprocessing Technician from June 2000 until June 2005, he became a Senior Computer

Operator in June 2005 and worked in that position until his termination in January 2018. (Id. at

10:6-11: 17; Pl. 's App Ex. 2.)

          As part of his employment with Dollar, Plaintiff received a copy of Dollar's Employee

Guide in 2008 and 2017. (Plaintiff Dep. 21:15-22:16, 24:12-25:4.) Both versions included a

Harassment Policy and a Code of Ethics. (Plaintiff Dep. Exs. 3, 5.) 3

          The 2017 Harassment Policy states in part that Dollar is "committed to providing a work

environment free of discrimination and unlawful harassment" and that all employees "should be

free from all forms of illegal harassment, including offensive language and behavior regarding an

individual's race, religion, color, age, sex, sexual orientation, gender identity, national origin,

ancestry, physical or mental disability, medical condition, marital status or any other legally

protective [sic] status." (Plaintiff Dep. Ex. 5 at 9.) The Policy further provides that: "Employees

should consider their behavior and comments from the perspective of anyone who might be

offended by them." (Id.) Plaintiff understood that he was required to consider his behavior and

comments from the perspective of anyone who might be offended by them. (Plaintiff Dep. 23 :23-

24:8.)

          The Harassment Policy prohibits "visual forms of harassment" and advises employees



2
  Unless otherwise indicated, all excerpts from Plaintiffs deposition are contained in Plaintiffs
Appendix (ECF No. 28), Ex. 1.
3
  Def.'s App. (ECF No. 22) Ex. A.
                                                   2
that disciplinary action, up to and including termination, can result from a violation of this

Policy. (Plaintiff Dep. Ex. 5 at 9.)

        Dollar's Code of Ethics provides that employees must be courteous to each other and that

employees are required to conduct their duties in a professional manner. (Id. at iii-iv.) See also

id. at ii (notifying employees that "violation of any Dollar Bank policy will subject you to

disciplinary action, up to and including termination.") Plaintiff understood these requirements.

(PlaintiffDep. 23:12-18, 25:18-26:8.)

        As a Senior Computer Operator, Plaintiff worked in the computer room at Dollar's

Liberty Commons location (Plaintiff Dep.12:12-17, 16:15-21), which houses its call center and

operations. (Id. at 12:23-13:4.) The computer room is an open-air room that is partitioned for

computer operations, the help desk, the tape library, the LAN room and the print room and

requires a badge to access. (Id. at 16:18-25, 17:19-25.) The computer room has a wire rack with

bars across it hanging from the ceiling. (Mangis Dep. 14:16-19; Romano Dep. 24:11-18.) 4

        Different classifications of employees worked in the computer room, including computer

operators, help desk employees, tech support, mailroom employees and programmers. (Plaintiff

Dep. 17:16-19:5.) Several of these employees were African American, including Ronda Johnson,

a computer operator, Gary Brown, head of the mailroom, and Doug Jackson, a Senior Computer

Operator, as well as two or three programmers and one tech support person. (Id. at 15:5-6, 16:13,

20:16-25; Mangis Dep. 28:19-21; Herring-Myers Dep. 17:2-6 5; Wolfe Dep. 15:13-19 6; Jackson

Dep. 6:7. 7)



4
  Def.'s App. Exs. C, D:
5
  Unless otherwise noted, all excerpts from Ms. Herring-Myers' deposition and the exhibits
thereto are contained in Defendant's Appendix Ex. E.
6
  Def.'s App. Ex. F.
7
  Def.'s App. Ex. G.
                                                3
        B. Events Leading to the Incident at Issue

        On January 9, 2018, his day off, Plaintiff purchased a stuffed monkey from Walmart

while shopping with his wife. Plaintiff stated that he found this stuffed animal in a Valentine's

Day display even though the monkey was brown and did not include any Valentine's Day

decorations. (Plaintiff Dep. 3 7: 10-41 :25; Pl.' s App. Ex. 3; Plaintiff Dep. Ex. 12. 8) Plaintiff

selected it over the other items in the Valentine's Day display because it was the only one that

had Velcro on its paws so that it could be hung from the wire rack in the computer room.

(Plaintiff Dep. 39:6-22.)9 At the time he purchased it, Plaintiff told his wife he thought the

monkey would look cute hanging from the rack. (Id. at 40:22-25, 41: 11-19.)

       Although he had taken decorations into work before, neither Plaintiff nor anyone else had

ever hung any decorations from the wire rack. (Id. at 40:1-12, 41:3-6; Wolfe Dep. 16:16-18.)

       Alth~ugh Plaintiffs next day of work after his purchase was Friday, January 12th , he did

not bring the monkey to work until Saturday, January 13. (Id. at 41:23-42:7.) Unlike January 12,

when four other employees were working, the only other person working that day was Shawn

Wolfe, also Caucasian, a Service Desk Analyst who shared a cubicle with him. (Id. at 42:8-2"1,

43:2-6; Wolfe Dep. 6:8-12, 8:2-3.) Plaintiff hung the monkey on the wire rack by attaching the

Velcro on its hands around the wire. (Id. at 44: 15-18, 45: 1-11.) Plaintiff had no discussions with

Wolfe while he was doing so. (Id. at 45:18-20.)

       Plaintiff was the only person working in that area on ·sunday as well as on Monday,

which was Martin Luther King, Jr. Day. (Id. at 42:23-44:11; 47:16-19.) He was then off for the

next three days as part of his regular work rotation. (Id. at 47:25-48:14.)


8
 Def s App. Ex. A.
9Defendant denies this statement on the ground that Plaintiffs testimony is "not credible.;, (ECF
No. 30 ~ 18.) However, in the context of a motion for summary judgment, the Court does not
make credibility determinations. ·                                  ·                            ·
                                                  4
          Plaintiff stated that he was unaware that monkeys can be a derogatory image for African

Americans. (Id. at 49:13-21.) He acknowledged, however, that it would have been inappropriate

ifhe had hung the mOnkey by a rope around its neck. (Id. at 65:3-13.) 10

          On Tuesday, January 16, 2018, Ms. Johnson discovered the monkey hanging from the

rack. (Herring-Myers Dep. Ex. 4.) She tried to remove it, but could not reach it, so she asked Mr.

Brown to remove it. (Id.) Mr. Brown "yanked" the monkey down and :'threw" it on the file

cabinets, demanded to know who had hung it, and then took the monkey with him, telling Ms.

Johnson that if anyone was looking for it, he had it. (Id.; Herring-Myers Dep. Ex. 2.)

          Ms. Johnson, who was still upset, reported the incident to Nick Defazio, Plaintiff's

supervisor, and Phil Mangis, Dollar's Vice President of Information Systems. (Mangis Dep.

7:10-11, 9:16-25, 15:2-4, 10-12, 15:25-16:3, 16:23-25; Herring-Myers Dep. Ex. 4:) Mr. Mangis

then spoke with Mr. Brown, who was also agitated, and retrieved the monkey from him. (Id. at

17:9-13, 18:12-14, 19:4-5.) Ms. Johnson later told Mr. Wolfe that this action was inappropriate

because of the Martin Luther King, Jr. holiday. (Wolfe Dep. 14:13-21; Jackson Dep. 9:2-8,

10: 10-11.) By contrast, Mr. Jackson, who is also African American, was not offended and did

not believe it was a racial statement. (Jackson Dep. 9:12-10:1.) He would have reacted

differently if the monkey was hanging from a noose because it is symbolic of lynching. (Id. at

10:18-11:15.) 11

          When Plaintiff returned to work the monkey was no longer there. (Plaintiff Dep. 47:25-

48:25.) He did not discuss the issue with anyone or think much about it. (Id. at 48:22~49:8.)

          C. Dollar's Investigation

         Mr. Mangis reported the incident to Stephanie Herring-Myers, Vice President of Human


10
     Def.'s App. Ex. A.
11
     Pl.'s App. Ex. 11.
                                                 5
Resources, and gave her the monkey. (Mangis Dep. 14:11-19, 19:6-20; Herring-Myers Dep.

16:15-18.) Ms. Herring-Myers is African American. (Plaintiff Dep. 50:15-18.) Mr. Mangis

informed Ms. Herring-Myers that there are cameras in the facility and recommended that she

review the tapes to identify the perpetrator. (Mangis Dep. 20 :4-7.)

       Ms. Herring-Myers spoke with Ms. Johnson, who sobbed throughout their conversation.

(Herring-Myers Dep. 19:20-20:1; 20:4-22.) While Ms. Johnson concluded that Plaintiff was the

person responsible, Ms. Herring-Myers stated that no one should make this assumption but

reassured her that Dollar would investigate the incident. (Id. at 20:17-22.)

       Ms. Herring-Myers next spoke with Mr. Brown. (Id. at 22:12-25.) Mr. Brown also told

Ms. Herring-Myers that he assumed it was Plaintiff who had hung the monkey. (Id. at 23 :2-7.)

Ms. Herring-Myers told Mr. Brown that she was conducting an investigation and they could not

make any assumptions at that point. (Id. at 23:12-17.)

       Ms. Herring-Myers did conduct an investigation, which included interviews, soliciting

written statements, speaking with department heads and working with corporate security to have

videotape information obtained. (Herring-Myers Dep. 12:12-23.) In addition to Ms. Johnson and

Mr. Brown, she spoke to Mr. Mangis, Mr. Wolfe and David Campbell, the head of Corporate

Security, and received written statements from    Mr.    Jackson, Mr. Wolfe, Richard Kaniecki and

John Sobolslay. (Id. at 13:11-21, 14:13-19, 15:21-25.) 12 Richard Romano, a security investigator

reviewed video of the work area on the date in question and observed an employee hanging the

monkey, after which he provided still photographs to Ms. Herring-Myers. (Id. at 11 :22-12:3,

13:8-9.) The video footage confirmed that Plaintiff hung the monkey. (Herring-Myers Dep. 26:7-


12
   All but one of the written statements were obtained by Ms. Herring-Myers after Plaintiff was
terminated. (Herring-Myers Dep. 39:3-41 :2, 55:22-56: 11; 56:22-57:13, 60:7-23; Pl.'s App. Exs.
8-10, 12.)


                                                 6
9.)

       D. Plaintiffs Termination

       On Thursday, January 25, 2018, Ms. Herring-Myers called Plaintiff at home and told him

to report directly to Human Resources the next day. (Plaintiff Dep. 50:1-4, 51:15-19.) Plaintiff

met the next day with Ms. Herring-Myers and Mr. Romano. (Id. at 50:14-15.)

       Ms. Herring-Myers told Plaintiff that they had recovered video of him hanging the

monkey and showed him the still pictures. (Id. at 50:7-11.) She explained that the purpose of

the meeting was to hear Plaintiffs side of the story and to validate the information that had been

collected so far in the investigation. (Herring-Myers Dep. 30:6-13.) However, the decision to

terminate him had already been made. (Herring-Myers Dep 37:20-23; 41 :23-42:9.) See also id.

at 42:15-47:4; UC Hr'g at 21. 13 Ms. Herring-Myers advised Plaintiff that he had offended Ms.

Johnson and Mr. Brown and that she was also personally offended as a black woman. 14 (Herring-

Myers Dep. 50:14-19, 19-22; 53:2-9.) Plaintiff asked how this offended anyone and Ms. Herring-

Myers told him because monkeys are associated with black people. (Plaintiff Dep. 56: 17-25.)

While Plaintiff concluded that he was being accused of being a "white racist," he admits that he

was not called a racist during the meeting. (PlaintiffDep. 80:3-5, 81:8-10.)

       The parties dispute whether Plaintiff told Ms. Herring-Myers that he had purchased the

monkey as a Valentine's Day decoration. He claims that he did so (Id. at 55:9-14) while she

denies that he made this statement (Herring-Myers Dep. 51:8-14.) 15 Mr. Romano claims that



13
   Herring-Myers Dep. Ex. 3.
14
   Ms. Herring-Myers used pink and white monkeys hanging on her front door and windows as a
Valentine's Day decoration. (Herring-Myers Dep. 54:25-55:13.) When asked if it would have
been an issue if Plaintiff had hung a pink monkey over the holiday, she was unable to answer
because she didn't "know his train of thought." (Id. at 55:17-21.)
15
   While not dispositive, it is noted that the Unemployment Compensation Referee specifically
found as a fact that Plaintiff "never informed the employer that the monkey was hung on the
                                                7
Plaintiff stated that he hung the monkey as a joke, but Plaintiff also denies making this statement.

(PlaintiffDep. 52:17-53:25.)

         Plaintiff provided an explanation for his conduct before he was terminated. (Id. at 61: 10-

15.) Ms. Herring-Myers confirmed that "the decision had been made to terminate" him before

their meeting but she gave him an opportunity to defend himself and to say something to reverse

the decision. (Herring-Myers Dep. 37:20-23, 41 :43-42:9.) 16

         After Plaintiff discussed the circumstances surrounding the hanging of the monkey, he

was informed that he had violated Dollar's Code of Conduct and Harassment Policy and that his

employment was being terminated. (Herring-Myers Dep. 50:23-51:4, 52:9-24; 17 Plaintiff Dep.

61:16-21; Romano Dep. 25:6-9.) Ms. He1Ting-Myers, who made the decision to terminate his

employment, did not require the approval from any other Dollar employee to do so. (Herring-

Myers Dep. 11: 12-12: 11.)

         E. Post-Termination Events

         It is undisputed that after Plaintiff was terminated, Jerome Gibson, who is African

American, was hired by Dollar. However, the parties dispute whether Mr. Gibson replaced

Plaintiff or if his job duties were redistributed and absorbed by other Dollar employees. In fact,

the record includes contradictory information from Dollar on this issue. See, e.g., Mangis Dep.

9:16-10:9, 11:5-14, 11:19-12:15; Pl.'s App. Exs. 16, 9-20; Herring-Myers Dep. 65:11-12; ECF

No. 30   ~~   157-72. Therefore, a genuine issue of material fact exists regarding whether Mr.

Gibson was hired to fill Plaintiffs position and duties.




overhead rack for Valentine's Day." (Def.'s App. Ex. H, Ex. 1 at DH000078 ~ 8.)
16
    Plaintiff contends that this testimony contradicts what Ms. Herring-Myers stated at the
Unemployment Compensation hearing. This issue is discussed below.
17
   Pl.'s App. Ex. 6.
                                                  8
          F. The Unemployment Compensation Proceeding

          After his termination, Plaintiff applied for unemployment compensation benefits. (Moon

  Dep., Def.'s App. Ex. H, Ex. 1 at DH000039-46.) His documentation was reviewed by Carol

  Moon, an Assistant Vice President of Human Resources for Dollar, because one of her primary

  duties is to represent the bank at unemployment compensation hearings. (Moon Dep. 7:5-6,

  12:5-13.) 18 Ms. Moon reports directly to Ms. Herring-Myers. (Id. at 8:9-16.)

          Before Ms. Moon completed the documents to be submitted in connection with Plaintiffs

  application, she discussed with Ms. Herring-Myers the incident that led to his termination. (Id. at

  13:7-14.) Ms. Herring-Myers told Ms. Moon that "Mr. Hennessey had hung a monkey up on a

' rack with a rope wrapped around its neck." (Id. at 14:4-6.)

          Ms. Moon partially completed the employer's notice of application regarding Plaintiff's

  application for benefits (Id. at 16:1-23; Moon Dep. Ex. 1 at DH000023.), including the response

  to the question regarding the reason for Plaintiffs termination. (Id. at 17:2-10.) In that response,

  she identified "misconduct" as the reason and noted "see attached." (Id. at 16:24-17:7.) The

  attachment stated:

         Claimant was observed on video footage and still screen photos with a dark
         brown monkey, wrapping a rope around its neck and hanging it on a wire, where
         it was visible for employees to see. This is a menacing act of intimidation, for
         there would be no other reason to commit such an act.

  (Moon Dep. Ex. 1 at DH000029.) She relied on Ms. Herring-Myers to create the content of this

  addendum. (Id. at 19:1-20:3.) Ms. Herring-Myers admits that she provided this incorrect

  information to Ms. Moon. (Herring-Myers Dep. 62:1-6, 63:7-14.)

         Ms. Moon did not learn until she was preparing for the unemployment compensation



  18Unless otherwise noted, all excerpts from Ms. Moon's deposition are contained in Plaintiffs
  Appendix Ex. 14.
                                                   9
hearing that the monkey was hanging by its hands rather than a rope. (Moon Dep. 20:5-20.) 19 ,

While she knew about her obligation to provide true and correct information (Moon Dep. 18:4-

10, 23:23-24:19; Moon Dep. Ex. 1 at DH000034-35.), she took no steps prior to the

unemployment compensation hearing to inform anyone that the information Dollar had

submitted was untrue. (Id. at 20:22-21 :20.) She claims that she did not do so because she knew

she would have an opportunity to correct the false information during the hearing. (Id. at 22:6-

22.)

       At the Unemployment Compensation hearing on April 3, 2018, Mr. Romano, Ms.

Johnson and Mr. Brown all testified that the mmikey was hanging by its hands. (UC Hr' g at 11,

15, 18.) Only upon being asked by Plaintiffs counsel during the hearing did Ms. Moon

acknowledge that the written statement she had provided about the monkey being hung from its

neck by a rope was i"naccurate. (Id. at 27.)

       On April 10, 2018, the Unemployment Compensation Referee denied Plaintiffs appeal

of his denial of benefits. (Moon Dep. Ex. 1 at DH000077-80.) 20 Plaintiffs subsequent appeal to

the Unemployment Compensation Board of Review was also denied. (Id. at DH000074.)

III.   Discussion

       A. Standard of Review

       The Federal Rules of Civil Procedure provide that: "The court shall grant summary

judgment if the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law." Fed.R.Civ.P. 56(a). Summary judgment may



19 Again, Plaintiff claims that this statement is "disputed" because Ms. Moon is an interested
witness (ECF No. 27 ~ 106), but points to no evidence to the contrary.
20
   Among other things, the Unemployment Compensation Referee· found that the monkey was
attached to the wire rack with Velcro. (Moon Dep. Ex. 1 at DH000078.)


                                               10
be granted against a party who fails to adduce facts sufficient to establish the existence of any

element essential to that party's case, and for which that party will bear the burden of proof at

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the initial

burden of identifying evidence which demonstrates the absence of a genuine issue of material

fact.   Once that burden has been met, the non-moving party must set forth "specific facts

showing that there is a genuine issue for trial" or the factual record will be taken as presented by

the moving party and judgment will be entered as a matter of law. Matsushita Elec. Indus. Corp.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). An issue is genuine only if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242,248 (1986).
I



        In following this directive, a court must take the facts in the light most favorable to the

non-moving party, and must draw all reasonable inferences and resolve all doubts in that party's

favor. Hugh v. Butler County Family YMCA, 418 F.3d 265,266 (3d Cir. 2005); Doe v. County of

Centre, Pa., 242 F.3d 437, 446 (3d Cir. 2001).

        B. Plaintiffs Racial Discrimination Claims

        In moving for summary judgment, Dollar contends that Plaintiff cannot maintain a prima

facie case of reverse discrimination because he has not pointed to similarly situated non-white

employees who received more favorable treatment or to circumstances that would support an

inference of unlawful discrimination. Dollar also asserts that it has proffered a legitimate, non-

discriminatory reason for Plaintiffs termination and he has failed to counter with evidence that

this reason is a pretext for unlawful racial discrimination.

        Plaintiff counters that has set forth a prima facie case of discrimination, both because

there is no heightened standard for reverse discrimination claims and because Dollar replaced



                                                  11
him with an African American employee. He further asserts that he has proffered sufficient

evidence of pretext to preclude summary judgment.

                   1. Prima facie burden

       "Section 1981 prohibits 'racial' discrimination in the making of private and public

contracts." Pamintuan v. Nanticoke Mem. Hosp., 192 F.3d 378, 385 (3d Cir. 1999). Similarly,

Title VII provides that "It shall be an unlawful employment practice for an employer to fail or

refuse to hire or to discharge any individual, or otherwise to discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment, because of

such individual's race ... " 42 U.S.C. § 2000e-2(a)(l).

       In the absence of direct evidence of discrimination, a plaintiff may utilize the McDonnell

Douglas burden shifting analysis. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). As

the Third Circuit Court of Appeals has explained, a plaintiff must meet his initial burden of

establishing a prima facie case of employment discrimination by showing that

        (1) the plaintiff belongs to a protected class; (2) he/she was qualified for the
       position; (3) he/she was subject to an adverse employment action despite being
       qualified; and (4) under circumstances that raise· an inference of discriminatory
       action, the employer continued to seek out individuals with qualifications similar
       to the plaintiff's to fill the position. McDonnell Douglas, 411 U.S. at 802, 93 S.Ct.
       1817; Pivirotto v. Innovative Sys., Inc., 191 F.3d 344,348 n. 1,352,356 (3d Cir.
       1999). However, the prima facie test remains flexible and must be tailored to fit
       the specific context in which it is applied. Geraci v. Moody-Tottrup, Int'!, Inc., 82
       F.3d 578, 581 (3d Cir. 1996).

Sarullo v. U.S. Postal Serv., 352 F.3d 789, 797-98 (3d Cir. 2003) (footnotes omitted). Once met,

the burden then shifts tci the employer to ·provide a nondiscriminatory reason for the employee's

termination. Id. If the employer does so, the presumption of discriminatory action is rebutted,

and the plaintiff must then establish that the reasons proffered by the employer are merely a

pretext for discrimination and not the real motivation. jd, Claims brought under § 1981 follow



                                                 12
the same format. Patterson v. McLean Credit Union, 491 U.S. 164, 186 (1989); Pamintuan v.

Nanticoke Memorial Hosp., 192 F.3d 378,385 (3d Cir. 1999).

       It is uncontroverted that Plaintiff was qualified for his position and was subject to an

adverse employment action; therefore, he meets the second and third elements of establishing a

prima facie case of discrimination.

       In the case of a plaintiff who is not a member of a protected class, the Court of Appeals

has held that such an individual "should be able to establish a prima facie case ... by presenting

sufficient evidence to allow a reasonable fact finder to conclude (given the totality of the

circumstances) that the defendant treated plaintiff "less favorably than others because of [his]

race, color, religion, sex, or national origin." Iadimarco v. Runyon, 190 F.3d 151, 163 (3d Cir.

1999) (quoting Furnco Const. Corp. v. Waters, 438 U.S. 567, 577 (1978)). A claim of

discrimination by a non-minority is analyzed under the same McDonnell Douglas standard and a

non-minority claimant does not have to meet a "heightened standard" in making out a prima

facie case. Hopp v. City of Pittsburgh, 194 F.3d 434,438 (3d Cir. 1999).

       Dollar challenges Plaintiffs prima facie case of reverse racial discrimination, contending

that he cannot point to circumstances that would allow a fact finder to conclude that it treated

him less favorably than others because of his race. It notes that the only evidence to suggest that

Plaintiff was treated less favorably than other employees based on his race is his "feeling" that an

African American employee who hung a monkey in the workplace would not have been

terminated, and an allegation about two African American employees violating a "smoking

rule." 21 Moreover, Dollar contends that Plaintiff does not attempt to claim that these employees



21
  At his deposition, Plaintiff testified that he was "harassed and offended" by the fact that two
African American employees working in the mailroom violated Dollar's no-smoking policy but
were not fired and he assumes that they were among the employees who complained about the
                                                13
engaged in conduct that was similar to his.

        Plaintiff asserts, however, that the fact that he was replaced by an African American is

sufficient to state a prima facie case. Matczak v. Franliford Candy and Chocolate Co., 136 F.3d

933, 939 (3d Cir. 1997) (prima facie case may be satisfied by showing that the position was

filled by a person not belonging to the same category as the plaintiff). Although Dollar argues       /




that Plaintiff was not replaced by Mr. Gibson, Plaintiff correctly notes that Defendant's original

interrogatory answer and the testimony of Ms. Herring-Myers-both of which stated that his

position was filled by Mr. Gibson-are admissible to show the inconsistency with its amended

interrogatory answer and the testimony of Mr. Mangis. See Nye v. Ingersoll Rand Co., 2011 WL

5513190, at *7 (D.N.J. Nov. 9, 2011); Alexander v. Del Monte Corp., 2011 WL 103560, at *1

(E.D. Mich. Jan. 12, 2011).

       Viewing the conflicting evidence in the light most favorable to Plaintiff as the non-
                                                                       ,
moving party, there is a genuine issue of material fact regarding whether he was replaced by an

African American employee. This is sufficient to meet his initial burden. Sheridan v. E.l DuPont

de Nemours & Co., 100 F.3d 1061, 1069 (3d Cir. 1996) (en bane). Therefore, based upon all of

the evidence presented, the Court concludes that Plaintiff has stated a prima facie case of reverse

racial discrimination.

                   2. Reason for termination

       The burden then shifts to Dollar to articulate a legitimate, non-discriminatory reason for

its action. Dollar proffers Plaintiffs act of hanging a stuffed brown monkey in the workplace

over the Martin Luther King, Jr. holiday weekend as its legitimate and non-discriminatory reason


monkey. (Plaintiff Dep. 70:1-71:1.) There is no evidence in the record, however, that these two
employees were among those who complained. More importantly, Plaintiff does not contend that
they are similarly situated individuals who received better treatment. Therefore, the Court need
not address this evidence.
                                                14
for Plaintiffs termination. Dollar asserts that Plaintiffs action, which offended two of his

African American coworkers, violated Dollar's harassment policy and justified Plaintiffs

termination. Dollar has thus satisfied its relatively light burden of production. Krouse v.

American Sterilizer Co., 126 F.3d 494, 500-01 (3d Cir. 1997). The burden now shifts to Plaintiff

to proffer evidence from which the trier of fact could conclude that Dollar's reason is a pretext

for unlawful racial discrimination.

                   3. Pretext

       In Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994), the Third Circuit Court of

Appeals discussed the standards for assessing pretext. As it noted, the factual issue is "whether

discriminatory animus motivated the employer, not whether the employer is wise, shrewd,

prudent, or competent." The non-moving plaintiff must "demonstrate such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer's proffered

legitimate reasons for its action that a reasonable factfinder could rationally find them "unworthy

of credence," and infer "that the employer did not act for [the asserted] non-discriminatory

reasons." Id.

       In disputing Dollar's motion for summary judgment, Plaintiff argues that he has

submitted evidence from which a factfinder could reasonably (1) disbelieve the employer's

articulated legitimate reasons; or (2) believe that an invidious discriminatory reason was more

likely than not a motivating or determinative cause of the employer's action. Keller v. ORIX

Credit Alliance, Inc., 130 F.3d 1101, 1108 (3d Cir. 1997) (en bane).

       Plaintiff first argues that there is sufficient evidence to create a genuine issue of material

fact about whether Dollar's articulated reasons for his termination are legitimate. In support of

his contention, he notes that Dollar provided false information under oath prior to the



                                                 15
unemployment compensation hearing about the specific nature of his conduct. Indeed, it is

undisputed that the information provided by Dollar in pre-hearing documentation was not true

and was more inflammatory than Plaintiffs actual conduct. While Dollar claims that its false

statement was a mistake, Plaintiff argues that the Court cannot make a credibility determination

in the context of a motion for summary judgment.          Plaintiff cites as further support for his

position the fact that during discovery in this matter, Dollar attempted to conceal the fact that it

replaced him with an African American employee. In addition, Plaintiff notes, Ms. Herring-

Myers gave contradictory testimony about whether she decided to fire him before hearing his

side of the story.

        In Fuentes, the Court of Appeals noted that evidence submitted by a plaintiff to rebut the

reasons proffered by an employer as legitimate must allow a factfinder to reasonably infer that

each reason is either a "post hoc fabrication" or otherwise did not actually motivate the

employment action. 32 F.3d at 764. In this case, however, Dollar's statement to the

unemployment compensation authorities was not a "post hoc fabrication." Rather, the undisputed

evidence demonstrates that Plaintiff engaged in certain conduct and was told that he was being

fired for this reason. Although some of Dollar;s later statements· during the unemployment

compensation process undoubtedly were not true, this does not change the fact that the act of

hanging the monkey was the reason for his termination. Dollar's testimony at the unemployment

hearing itself regarding the basis for his termination gave the same reason that Plaintiff was

given at the time of his termination: he violated Dollar's harassment policy by hanging a monkey

by its hands in the workplace over the Martin Luther King, Jr. holiday weekend. Thus, while the

motivation for submitting a false recitation of Plaintiffs conduct indeed may be suspect, it does

not represent a post-hoc fabrication that relates to the pivotal issue in this case, that is, Dollar's



                                                 16
reason for terminating Plaintiff.

        Plaintiff also contends that Dollar has tried to "hide" the fact that he was replaced by an

African American. The Court has already concluded that because there is conflicting evidence in

the record with respect to Plaintiffs replacement, he has established a prima facie case of racial

discrimination. At the same time, however, Dollar's inconsistent position does not establish

pretext in this context. As Dollar points out in its Reply Brief, it initially provided discovery

responses that stated that Plaintiff was replaced by an African American, and later changed its

responses to reflect that he was not replaced by an African American. Regardless of which

version is accurate, it is difficult to conceive that Dollar would initially admit in discovery that it

replaced Plaintiff with someone of a different race if it was attempting to hide this fact.

Moreover, even if it can be established that Plaintiff was replaced by Mr. Gibson, this does not

create an issue of fact regarding whether Dollar's reason for terminating Plaintiff was a pretext

for unlawful racial discrimination.

       Plaintiff also bases his position regarding what he asserts to be a pretext for terminating

him on the fact that Ms. Herring-Myers has given inconsistent testimony about whether she

made the final decision to terminate his employment before hearing his side of the story. As he

correctly points out, she testified both that she made the decision before meeting with him and

that she had made a tentative decision but was willing to consider what Plaintiff had to say. 22

       However, drawing all inferences in Plaintiffs favor, even if Ms. Herring-Myers made the

final decision to terminate Plaintiffs employment before he entered the room and nothing he

could have said would have made any difference, this does not represent evidence that


22
  The Court recognizes that there are multiple inconsistencies in the testimony of Ms. Herring-
Myers. However, her inconsistencies do not create a genuine issue of material fact regarding
Plaintiffs conduct, Dollar's employment and harassment policies, or the reason why Plaintiff
was terminated, nor do they support Plaintiffs claim of discrimination.
                                                  17
Defendant's reason for terminating him was a pretext for unlawful racial discrimination. Dollar's

Employee Guide states that all forms of "visual" harassment are prohibited and that discipline,

up to and including termination, is a possible consequence for policy violations. Dollar addressed

a situation in which a white employee suspended a brown monkey from a wire rack in a shared

workspace over the Martin Luther King, Jr. holiday weekend and in doing so, upset some of his

African American co-workers, who perceived it as a racist gesture. Dollar concluded that

Plaintiffs actions violated its harassment policy which, among other things, requires employees

to consider their behavior and comments from the perspective of anyone who might be offended

by them. 23

       The Court "do[es] not sit as a super-personnel department that reexamines an entity's

business decisions. No matter how medieval a firm's practice, no matter how high-handed its

decisional process, no matter how mistaken the firm's managers, [discrimination laws such as

Title VII do] not interfere." Brewer v. Quaker State Oil Ref Corp., 72 F.,3d 326, 332 (3d Cir.

1995) (citation omitted). Thus, the issue is not whether Dollar was "right," whether it gave

Plaintiff every benefit of the doubt or whether it was draconian in its decision to terminate his

employment as opposed to some lesser sanction, but rather whether its proffered reason for

terminating his employment is a pretext for unlawful racial discrimination. Therefore, even if the

decision to terminate Plaintiff was made without giving him an opportunity to explain why he

engaged in this conduct, Dollar could terminate him as long as it did not have a discriminatory

basis for doing so.   Plaintiff has failed to create a genuine issue of material fact that his


23
  There is inconsistent evidence in the record regarding Plaintiffs explanation for his actions.
Plaintiff represents that he has never heard that monkeys have been used as a visual form of
harassment to insult African Americans but acknowledged that hanging a monkey by a rope
would represent such an image. Thus, at a minimum, he was aware that certain displays of a
monkey can represent a racial meaning. (PlaintiffDep. 65:3-13.)


                                               18
termination was discriminatory.

       The Court concludes that Plaintiff has failed to demonstrate "such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer's proffered

legitimate reasons for its action that a reasonable factfinder could rationally find them unworthy

of credence." Burton v. Teleflex, Inc., 707 F.3d 417, 427 (3d Cir. 2013). The inconsistencies and

contradictions on which Plaintiff relies to support his ·case fail to establish pretext because they

do not refute Dollar's proffered legitimate reason for his termination: the suspending of a brown

monkey from the ceiling in a shared workspace over the Martin Luther King, Jr. holiday

weekend.

       Plaintiff next argues that there is a genuine issue of material fact regarding whether there

was a racial motivation for the decision to terminate his employment. He relies upon certain

evidence to support his position. He notes that two African American employees assumed that he

had hung the monkey before this was proven to be true, argues that Dollar assumed that because

he is white, he could not have had a benign purpose, such as a Valentine's Day decoration, in

hanging the monkey. He also references the fact that Ms. Herring~Myers admitted that she had

hung pink and white monkeys on the door of her house for Valentine's Day.

       The issue is this case are the actions taken by Dollar, not assumptions that may have been

made by Plaintiffs coworkers. 24 It is undisputed that before terminating Plaintiff, Ms. Herring-

Myers interviewed witnesses and reviewed the video tape which showed that Plaintiff was

responsible for hanging the monkey. There is no evidence that Ms. Herring-Myers assumed that


24
   Defendant also argues that Plaintiff "had been repeatedly reprimanded in his performance
reviews for inappropriate behavior, and it would be natural for his coworkers to make this
assumption based upon Plaintiffs conduct, not his race." (ECF No. 29 at 5.) However, Ms.
Herring-Myers testified that she did not review or consider his past performance appraisals and
disciplinary history in connection with his termination (Herring-Myers Dep. 33:10-34:13).
Regardless, what his co-workers assumed is not relevant and need not be considered.
                                                19
Plaintiff was the responsible party before investigating the matter; in fact, she counseled his

coworkers not to make draw any conclusions until she completed her investigation.

       Plaintiffs second argument is similarly without merit. Plaintiff has cited no evidence that

similarly situated employees of a different race have been or would be treated more favorably.

His hypothetical conjecture regarding what would have happened if an African American

employee had hung the monkey does not create a genuine issue of material fact. In addition,

Plaintiff cannot rely on Ms. Herring-Myers' statement that she was offended as a black woman

as support for the proposition that the decision was based on his race when the evidence is that it

was based on his conduct. See DeCarolis v. Presbyterian Med. Ctr. of Univ. of Pa. Health Sys.,

554 F. App'x 100, 104 (3d Cir. Jan. 27, 2014) (white nurse who was terminated for circulating

an email message critical of President Obama could not contend that the decision was based on

her race as opposed to her conduct).

       Finally, Plaintiffs argument based on Ms. Herring-Myers' "admission" that she hung

pink and white monkeys on her door for Valentine's Day is meritless. She did so on February 7,

one week before Valentine's Day, as opposed to Plaintiffs actions one month before Valentine's

Day and over the Martin Luther King, Jr. holiday weekend. Her decorations were pink and

white, colors typically associated with Valentine's Day, not brown and lacking any Valentine's

Day indicia. Moreover, she used these decorations at home, not in the workplace. Simply put,

the actions of Ms. Herring-Myers, which are substantially dissimilar from those of the Plaintiff,

do not constitute evidence of pretext.

       Plaintiff contends that the facts of this case are "remarkably similar" to those in Ennis v.

Delaware Transit Corp., 2015 WL 1542151 (Del. Super. Mar. 9, 2015). In that case, a Caucasian

employee threw banana peels on the roof of a vehicle being used by several African American



                                                20
co-workers. Perceiving this as a racist gesture, they complained to management. After an

investigation, the plaintiff was terminated for violating defendant's harassment policy.

       The court concluded that Ennis "narrowly satisfie[ d] his burden in establishing a prima

facie case" by pointing to testimony that implied that his race was relevant because throwing a

banana peel on top of a vehicle "constituted a racist gesture by a white individual, and ... a black

employee would not commit such an act." Id. at *6 (footnote omitted). The defendant proffered a

legitimate, non-discriminatory reason for terminating his employment. However, the court found

that "the number of weaknesses, implausibilities, and inconsistencies" in the record precluded

summary judgment. Id. at *9.

       In this case, by contrast, the "inconsistencies" in the record do not preclude summary

judgment. There is insufficient evidence that would allow a reasonable factfinder to believe that

Dollar did not truly act for the asserted reason. Plaintiff has not pointed to evidence from which a

reasonable factfinder could conclude that its reason was fabricated or that discrimination was the

motivating factor for Plaintiffs termination. Drawing all inferences in Plaintiffs favor, the

undisputed evidence demonstrates that Plaintiff suspended a plain brown monkey from a wire

rack in a common workplace over the Martin Luther King, Jr. holiday weekend, causing several

African American co-workers to become upset and angry; Dollar's subsequent investigation

confirmed that Plaintiff was responsible for hanging the monkey; and Dollar terminated him for

violation of Dollar's harassment policy.

       The Court concludes that Plaintiff has failed to proffer evidence that would allow a

factfinder to infer that racial discrimination was more likely than not a motivating cause of the

adverse employment action. Even assuming for the purposes of this opinion that Plaintiff has

established a prima facie case of reverse discrimination, Dollar articulated a legitimate non-



                                                21
discriminatory reason for its actions, that is, Plaintiff was tenninated for inappropriately

displaying a brown monkey in the workplace. Plaintiff has failed to elicit evidence from which a

reasonable factfinder could conclude that Dollar's reason was fabricated or that discrimination

was likely the motivating factor of his termination. Accordingly, Dollar is entitled to summary

judgment in its favor.

       Therefore, this 12th day of December, 2019, IT IS HEREBY ORDERED that the motion

for summary judgment of Defendant Dollar Bank, FSB (ECF No. 19) is granted.




                                               22
